This was an action commenced by the defendants in error, plaintiffs below, against the State Board of Equalization, praying for a peremptory writ of mandamus commanding the said board to assemble and make an additional tax levy, sufficient to pay the deficiency in the expense of the state government for the fiscal year ending June 30, 1911. The writ was issued by the court below, to reverse which action this proceeding in error was commenced. In the meantime the Governor, Secretary of State, and State Treasurer commenced a proceeding in the district court of Oklahoma county for the purpose of refunding the deficiency above mentioned, together with the deficiencies of several fiscal years prior thereto, whereupon further action was suspended pending the disposition of the refunding case. An opinion in that case has been handed down at the present term, and as the relief granted therein fully and adequately meets the purpose of this suit, it will not be necessary to *Page 49 
issue the writ herein. In the latter case it was held that the remedy invoked by the plaintiffs in this case and the proceedings commenced on behalf of the state are concurrent remedies, and that it is in the sound discretion of the high officers of the state who instituted that proceeding to select the remedy which to them appeared the best calculated to subserve the interests of the state and its taxpaying inhabitants, and at the same time preserve the rights ofbona fide warrant holders. For the foregoing reasons the peremptory writ is denied, and the cause remanded, with directions to dismiss the proceeding.
All the Justices concur.